 


Exhibit 10.4
EXTERRAN CORPORATION


AWARD NOTICE AND AGREEMENT
CLIFF-VESTED RESTRICTED STOCK
Exterran Corporation (the “Company”) has granted to you (the “Participant”)
shares of restricted stock under the Exterran Corporation 2015 Stock Incentive
Plan (as may be amended from time to time, the “Plan”). All capitalized terms
not explicitly defined in this Award Notice and Agreement (the “Award Notice”)
but defined in the Plan shall have the respective meanings ascribed to them in
the Plan.
The material terms of your Award are as follows:
1.Award. You have been granted shares of Company restricted stock (the “Award”
or “Restricted Stock”) subject to these terms and conditions.
2.    Grant Date. The Grant Date of this Award is the date on which this Award
is approved by the Board of Directors of the Company or an appropriate committee
of the Board of Directors.
3.    Vesting. This Award is subject to a vesting schedule. The Restricted Stock
subject to the Award will vest 100% on the third anniversary of the Grant Date
(the “Vest Date”); however, you must remain in continuous service as an Employee
of the Company or one of its Affiliates at all times from the Grant Date up to
and including the Vest Date for the Award to vest.
4.    Termination of Service. If your status as an Employee of the Company or an
Affiliate terminates for any reason, the unvested portion of your Award will be
automatically forfeited on the date of such termination unless the Committee
directs otherwise.         
5.    Non–Transferability. Prior to vesting, you cannot sell, transfer, pledge,
exchange or otherwise dispose of your shares of Restricted Stock except as
otherwise set forth in Paragraph XV(i) of the Plan.
6.    No Right to Continued Service. Nothing in this Award Notice guarantees
your continued service as an Employee or other service provider of the Company
or any of its Affiliates or interferes in any way with the right of the Company
or its Affiliates to terminate your status as an Employee or other service
provider at any time.
7.    Data Privacy. You consent to the collection, use, processing and transfer
of your personal data as described in this paragraph. You understand that the
Company and/or its Affiliates hold certain personal information about you
(including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes. You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company. You further understand that withdrawing your consent may affect your
ability to participate in the Plan.


1

--------------------------------------------------------------------------------

 


8.    Withholding. Your Award is subject to applicable income and/or social
insurance tax withholding obligations (including, without limitation, any
applicable FICA, employment tax or other social security contribution
obligations), and the Company and its Affiliates may, in their sole discretion,
withhold a sufficient number of shares of Common Stock that are otherwise
issuable to you pursuant to your Award to satisfy any such withholding
obligations. If necessary, the Company also reserves the right to withhold from
your regular earnings an amount sufficient to meet the withholding obligations.
9.    Plan Governs. This Award Notice is subject to the terms of the Plan, a
copy of which is available at no charge through your UBS account or which will
be provided to you upon request as indicated in Section 15. All the terms and
conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures which may from time to time be established pursuant to
the Plan, are hereby incorporated into this Award Notice, including, but not
limited to, Paragraphs XV(l) (“Section 409A of the Code”) and XV(j) (“Clawback”)
thereof. In the event of a discrepancy between this Award Notice and the Plan,
the Plan shall govern.
10.    Adjustment. This Award shall be subject to adjustment as provided in
Paragraph XIII of the Plan.
11.    Modifications. The Company may, without your consent, make any change to
this Award Notice that is not adverse to your rights under this Award Notice or
the Plan.
12.    Non-Solicitation/Non-Competition/Confidentiality/Non-Disparagement
Agreement. The greatest assets of the Company and its Affiliates (“Exterran” in
this Section 12) are its employees, directors, customers, and confidential
information. In recognition of the increased risk of unfairly losing any of
these assets, Exterran has adopted this
Non-Solicitation/Non-Competition/Confidentiality/Non-Disparagement Agreement as
set forth in this Section 12, the terms of which you accept and agree to by
accepting the Award.
a.    In order to assist you with your employment-related duties, Exterran has
provided and shall continue to provide you with access to confidential and
proprietary operational information and other confidential information which is
either information not known by actual or potential competitors and third
parties or is proprietary information of Exterran (“Confidential Information”).
Such Confidential Information shall include, without limitation, information
regarding Exterran’s customers and suppliers, employees, business operations,
product lines, services, pricing and pricing formulae, machines and inventions,
research, knowhow, manufacturing and fabrication techniques, engineering and
product design specifications, financial information, business plans and
strategies, information derived from reports and computer systems, work in
progress, marketing and sales programs and strategies, cost data, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of Exterran. You agree, during your service as an Employee and at all
times thereafter, not to use, divulge, or furnish or to make accessible to any
third party, company, or other entity or individual, without Exterran’s written
consent, any Confidential Information of Exterran, except as required by your
job-related duties to Exterran.


2

--------------------------------------------------------------------------------

 


b.    You agree that whenever your status as an Employee of Exterran ends for
any reason, (i) you shall return to Exterran all documents containing or
referring to Exterran’s Confidential Information as may be in your possession
and/or control, with no request being required; and (ii) you shall return all
Exterran computer and computer-related equipment and software, and all Exterran
property, files, records, documents, drawings, specifications, lists, equipment
and other similar items relating to Exterran’s business coming into your
possession and/or control during your employment, with no request being
required.
c.    In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Exterran disclosing and providing access to Confidential Information, you agree
that you will not, during your service as an Employee or other service provider
of Exterran, and for one year thereafter, directly, for any reason, for your own
account or on behalf of or together with any other person, entity or
organization (i) call on or otherwise solicit any natural person who is employed
by Exterran in any capacity with the purpose or intent of attracting that person
from the employ of Exterran, or (ii) solicit any established customer of
Exterran or other service provider without, in each case, the prior written
consent of Exterran.
d.    In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Exterran disclosing and providing access to Confidential Information, you agree
that you will not, during your service as an Employee or other service provider
of Exterran, and for one year thereafter, accept employment or engage in any
business activity (whether as a principal, partner, joint venturer, agent,
employee, salesperson, consultant, independent contractor, director, or officer)
with a “Competitor” of Exterran where such employment or activity would involve
your (i) providing, selling or attempting to sell, or assisting in the sale or
attempted sale of, any services or products competitive with or similar to those
services or products with which you had any involvement, and/or regarding which
you had access to any information, during your service as an Employee or other
service provider of Exterran (including any products or services being
researched or developed by Exterran during your service as an Employee or other
service provider of Exterran), or (ii) providing or performing services that are
similar to any services that you provided to or performed for Exterran during
your service as an Employee or other service provider of Exterran.
For purposes of this Section 12(d), a “Competitor” is any business or entity
that, at any time during the one-year period following your separation from
employment, provides or seeks to provide, any products or services similar or
related to any products sold or any services provided by Exterran. “Competitor”
includes, without limitation, any company or business relating to the provision
of natural gas compression equipment and related services, oil and natural gas
production and processing equipment and related services or water treatment
equipment and related services.


3

--------------------------------------------------------------------------------

 


The restrictions set forth in this Section 12(d) will be limited to the
geographic areas (i) where you performed services for Exterran, (ii) where you
solicited or served the customers or clients of Exterran, or (iii) otherwise
impacted or influenced by your provision of services to Exterran.
Notwithstanding the foregoing, you may invest in securities of any entity,
solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange
or the National Association of Securities Dealers Automatic Quotation System or
equivalent non-U.S. securities exchange, (B) you are not a controlling person
of, or a member of a group which controls, such entity and (C) you do not,
directly or indirectly, own two percent (2%) or more of any class of securities
of such entity.
e.    Subject to Section 13 below, you agree that you will not, directly or
indirectly, make any public or private statements (whether orally, in writing,
via electronic transmission or otherwise) that disparage, denigrate or malign
Exterran or any of its affiliates; any of the businesses, activities,
operations, affairs, reputations or prospects of any of the foregoing; or any of
the respective officers, employees, directors, managers, partners, agents,
members or shareholders of any of the foregoing. Your obligation under this
Section will not be violated by truthful statements that you make (i) to any
governmental authority, (ii) which are in connection with legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) or (iii) in connection with a performance review.
f.    You agree that (i) the terms of this Section 12 are reasonable and
constitute an otherwise enforceable agreement to which the terms and provisions
of this Section 12 are ancillary or a part of; (ii) the consideration provided
by Exterran under this Section 12 is not illusory; (iii) the restrictions of
this Section 12 are necessary and reasonable for the protection of the
legitimate business interests and goodwill of Exterran; and (iv) the
consideration given by Exterran under this Section 12, including without
limitation, the provision by Exterran of Confidential Information to you, gives
rise to Exterran’s interests in the covenants set forth in this Section 12.
g.    You and Exterran agree that it was both parties’ intention to enter into a
valid and enforceable agreement. You agree that if any covenant contained in
this Section 12 is found by a court of competent jurisdiction to contain
limitations as to time, geographic area, or scope of activity that are not
reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of Exterran, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Exterran.
h.    In the event that Exterran determines that you have breached or attempted
or threatened to breach any term of this Section 12, in addition to any other
remedies at law or in equity Exterran may have available to it, it is agreed
that Exterran shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto)
against you prohibiting such breach or attempted or threatened breach by proving
only the existence of such breach or attempted or threatened breach. You agree
that the period during which the covenants contained in this Section 12 are in
effect shall be computed by excluding from such computation any time during
which you are in violation of any provision of this Section 12.


4

--------------------------------------------------------------------------------

 


i.    You hereby acknowledge that the Award being granted to you under the Plan
is an extraordinary item of compensation and is not part of, nor in lieu of,
your ordinary wages for services you may render to Exterran.
j.    You understand that this agreement is independent of and does not affect
the enforceability of any other restrictive covenants by which you have agreed
to be bound in any other agreement with Exterran.
k.    Notwithstanding any other provision of this Award, the provisions of this
Section 12 shall be governed, construed and enforced in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof. Any action or proceeding seeking to enforce any provision of this
Section 12 shall be brought only in the courts of the State of Texas or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waive any objection to venue laid
therein.
13.    Protected Rights. Notwithstanding any other provision of this Award
Notice, nothing contained in this Award Notice limits your ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (collectively, “Government
Agencies”), or from providing truthful testimony in response to a lawfully
issued subpoena or court order. You understand that this Award Notice does not
limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Exterran.
14.    Defend Trade Secrets Act. You are hereby notified that under the Defend
Trade Secrets Act: (1) no person will be held criminally or civilly liable under
federal or state trade secret law for disclosure of a trade secret (as defined
in the Economic Espionage Act) that is: (A) made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (B) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public; and (2) a person who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the person and use the trade secret information in the
court proceeding, if the person files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.
15.    Additional Information. If you require additional information concerning
your Award, contact the Company’s Stock Plan Administrator at 281-836-7000 or at
compensation@exterran.com. If you have questions about financial planning, you
may contact UBS at 713-654-0253. For all other questions regarding your account
please contact UBS at +877-313-6669 (inside US) and +1 201-272-7128 (outside
US).


5

--------------------------------------------------------------------------------

 


16.    Section 83(b) Election. You may make an election under Internal Revenue
Code Section 83(b) (a "Section 83(b) Election") with respect to the Restricted
Stock. Any such election must be made within thirty (30) days after the Grant
Date. If you elect to make a Section 83(b) Election, you must provide Exterran
with a copy of an executed version and satisfactory evidence of the filing of
the executed Section 83(b) Election with the US Internal Revenue Service. You
agree to assume full responsibility for ensuring that the Section 83(b) Election
is actually and timely filed with the US Internal Revenue Service and for all
tax consequences resulting from the Section 83(b) Election.
17.    Participant Acceptance. If you agree with the terms and conditions of
this Award, please indicate your acceptance in UBS One Source by selecting
“Accept.” To decline the Award, select “Reject.” Please note that if you reject
the Award or do not accept the Award within 30 calendar days of the Grant Date,
the Award will be forfeited.




6